Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Properly filed terminal disclaimers over U.S. Patent Numbers 9,510,062, 10,063,935, and 10,735,824 were received on September 14, 2021. Further, applicant has incorporated subject matter indicated as allowable in to the independent claims in the amendment received May 9, 2022. While the prior art provides numerous examples of selectively controlling trick play functions as applied to video content, the examiner has found no prior art which teaches or reasonably suggests at the time of effective filing applicant’s claimed invention of a remotely located trick play controller used in the manner claimed. The prior art teaches having a separate trick play controller located within a client device (Chen et al. 2011/0080948 fig. 5), sending trick play commands upstream to a trick play controller which controls the output of a stream over a network (Gerard et al. 2010/0122302 fig. 1), controlling trick play functions on a first client via instructions sent from a second client (Goetz et al. 10,194,189 col. 14 lines 26-54), enabling trick play features based on buffer fullness (Maes 2018/0146237), and associating trick play permissions with specific URLs used to retrieve video segments during streaming over the Internet (Nijim et al. 9,697,295). However, applicant’s particular arrangement of receiving a marker in a transport signal stream at a device, sending the marker upstream to a remote trick play controller, receiving in turn trick play instructions specifically for enforcing settings from said controller, and then applying those instructions at a later time in the device appears novel in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421